EXHIBIT 10.72


 


MEMORANDUM OF REBORROWING OF PRINCIPAL

 

This Memorandum of Reborrowing of Principal (“Memorandum”) is entered into as of
the 10th day of March, 2003, by and between DSI Toys, Inc. (“DSI”), a Texas
corporation, and MVII, LLC (“MVII”), a California limited liability company.

 


RECITALS

 

A.                                   A Promissory Note dated January 7, 2000, in
the original principal amount of $5,000,000.00 (the “Original Principal”) was
executed by DSI payable to the order of MVII (the “MVII Note”). The current
principal balance of the MVII Note is $4,650,000.00.

 

B.                                     DSI desires to reborrow up to $350,000.00
of the Original Principal that has been paid on the MVII Note.  MVII desires to
re-loan such amount to DSI.

 

C.                                     The Loan and Security Agreement dated
February 2, 1999, as amended from time to time, (the “Loan Agreement”) by and
between DSI and Sunrock Capital Corp., a Delaware corporation (“Sunrock”) sets
forth, in Section 9.9(c), that “Borrower shall be permitted to reborrow
principal amounts paid on the MVII Note from time to time, provided, that, the
outstanding principal amount of the MVII Note shall not exceed the original
principal amount of the MVII Note; provided, further, that, the stated interest
rate of such indebtedness shall not be increased, the frequency of payments
shall not be increased and the principal amount of the MVII Note, as increased
from time to time, shall be payable no more frequently than monthly or in
amounts greater than the amounts permitted by clause (ii) (B) above.  Borrower
shall promptly provide written notice to Lender of an increase in the
outstanding principal amount of the MVII Note pursuant to the authority granted
in this Section 9.9(c).”

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.                                       As of March 10, 2003, DSI shall
reborrow from MVII, and MVII shall re-loan to DSI, a sum up to $350,000.00 (the
“Reborrowed Amount”), representing DSI’s reborrowing of a portion of the
Original Principal that was previously paid by DSI to MVII in accordance with
the MVII Note. The Reborrowed Amount is loaned pursuant to all the terms and
obligations set forth in the MVII Note, and shall be added to the existing
principal balance of the MVII Note.

 

2.                                       The parties acknowledge that the
Reborrowed Amount is subject to the terms and conditions of the MVII Note, as
well as all the terms and conditions of that certain Subordination

 

--------------------------------------------------------------------------------


 

Agreement dated January 7, 2000, by and among E. Thomas Martin, MVII and
Sunrock, together with any and all amendments thereto.

 

3.                                       DSI represents and warrants to MVII
that all conditions to DSI’s right to borrow the Reborrowed Amount, including
but not limited to those set forth in the Loan Agreement, have been satisfied.

 

4.                                       The parties agree that they will
execute such other instruments and documents as are or may become necessary to
carry out the intent and purpose of this Memorandum, and/or to evidence DSI’s
indebtedness to MVII for the Reborrowed Amount.

 

IN WITNESS WHEREOF, this Memorandum has been duly executed in triplicate
originals as of the day and date first written hereinabove.

 

 

 

DSI TOYS, INC.

 

 

 

By:

  /s/ ROBERT L. WEISGARBER

 

 

 

Robert L. Weisgarber

 

 

CFO

 

 

 

 

 

MVII, LLC

 

 

 

By:

/s/ JOSEPH S. WHITAKER

 

 

 

E. Thomas Martin

 

 

Manager

 

 

 

 

Acknowledged this 21st day of March, 2003.

 

 

 

 

SUNROCK CAPITAL CORP.

 

 

 

By:

  /s/ JOHN ERWIN

 

 

 

 

Name:

  John Erwin

 

 

 

 

Title:

  E. V. P.

 

 

2

--------------------------------------------------------------------------------